DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/29/2021, 05/05/2022, 05/23/2022 and 08/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings (Figures 4, 10, 15 and 17-19) are objected to as failing to comply with 37 CFR 1.84(p) (4) because there is no descriptive legend for any of the reference characters for the drawings of Figure 4. It becomes difficult for the Examiner to understand what the reference characters represent without having to view the specifications.
	In Figure 10, because there are no present reference character numbers for any of the labels in the drawings of Figure 10.
In Figure 15, because there are no present reference character numbers for any of the labels in the drawings of Figure 15.
In Figure 17, because the descriptive legend for reference characters 1800, 1812, 1802, 1820, 1810, and 1822 do not match up with the reference characters shown on the graph. 
In Figure 18, because there are no present reference character numbers for any of the labels in the drawings of Figure 18.
In Figure 19, because there are no present reference character numbers for any of the labels in the drawings of Figure 18.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.     
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because on line 1 of the Abstract the applicant uses the language “the systems and methods is disclosed”, this is language that is not permitted and should be refrained from use as stated in the MPEP Section 608.01(b) subsection C “The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.” Examiner suggest that applicant refrain from use of this language and omit this terminology from the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Objections

Claim 11, 24, 27 are objected to because of the following informalities:

In regards to Claim 14 and 24, the applicant recites the limitation “the comparison”, this is unclear because the comparison was never recited prior to claims 11 and 24. It creates confusion as to comparison the applicant is referring to. Th specification states in Par. (0223) “At step 1208, after determining that the block headers received from each full node do match, the client device can determine whether or not this is the last comparison between block headers. If the client device determines that this is the last comparison, then the client device can proceed to step 1228. If the client device determines that this is not the last comparison, then the client device can proceed to step 1210. The client device can determine that this is the last comparison by.”. Therefore it will be broadly and reasonably interpreted that the comparison is referring to comparing the sampling of block headers to the corresponding block headers from one or more full nodes. Examiner suggest using the phrase “a” in front of comparison to avoid confusion and properly recite a new limitation. Appropriate correction is required.


In regards to Claim 27, the applicant recites the limitation “a query”, this is unclear because a query has already been previously recited in independent claim 24. This creates confusion as to which query the applicant is referring to. The specification state on Par. (0094) “verification request comprising an interaction identifier; querying a full node for a random sampling of block headers from the full node; receiving the random sampling of block headers from the full node; verifying the random sampling of block headers; and determining that the blockchain maintained by the full node is valid after verifying the random sampling”. Therefore it will be broadly and reasonably interpreted that a query is referring to the same query recited in the independent claims. Examiner suggests amending the claims by using the phrase “the” in front of query to recite consistent claim language or reciting the limitations “a second query” to either differentiate the queries and to eliminate confusion. Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Claims 17 and 27 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 and 11 of U.S Patent No. 11177962. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious variations of the same invention (i.e. see table below)

Instant Application 

U.S Patent No.



U.S Application No. 17, 488, 781
U.S Patent No. 11177962
Claim 17: 




























The method of claim 16, wherein the random sampling includes the client device 

selecting a predetermined number of block headers from the blockchain, 



partitioning the blockchain in half, 


selecting the predetermined number of block headers from a remaining half of the blockchain, 

and repeating partitioning the blockchain in half and selecting the predetermined number of block headers until a number of selected block headers is equal to the predetermined number multiplied by a logarithm of a total length of the blockchain.
Claim 6:

A method comprising: receiving, by a client device, a verification request comprising an interaction identifier; comparing, by the client device, samplings of block headers received from two or more full nodes; based on the comparing, verifying, by the client device, at least one block header of the samplings of block headers; and determining that a blockchain maintained by at least one of the two or more full nodes is valid in response to verifying the at least one block header of the samplings of block headers, wherein the samplings of block headers are random samplings of block headers, and wherein the method further comprises: prior to comparing, querying, by the client device, the two or more full nodes for random samplings of block headers from the two or more full nodes; and receiving, by the client device, the random samplings of block headers from the two or more full nodes, and wherein the method further comprises: generating, by the client device, a random sampling of a number of block headers; 


wherein the random sampling comprises: 


selecting, by the client device, a predetermined number of block headers from the blockchain; 


partitioning, by the client device, the blockchain in half; 

selecting, by the client device, the predetermined number of block headers from a remaining half of the blockchain; 

and repeating, by the client device, partitioning the blockchain in half and selecting the predetermined number of block headers until a number of selected block headers is equal to the predetermined number multiplied by a logarithm of a total length of the blockchain.
Claim 27: 




























The full node of claim 26, wherein random sampling includes the client device 

selecting a predetermined number of block headers from the blockchain, 



partitioning the blockchain in half, 


selecting the predetermined number of block headers from a remaining half of the blockchain,


 and repeating partitioning the blockchain in half and selecting the predetermined number of block headers until a number of selected block headers is equal to the predetermined number multiplied by a logarithm of a total length of the blockchain
Claim 11:

A client device comprising: a processor; and a non-transitory computer readable medium, the non-transitory computer readable medium comprising code, executable by the processor, to implement a method comprising: receiving a verification request comprising an interaction identifier; comparing samplings of block headers received from two or more full nodes; based on the comparing, verifying at least one block header of the samplings of block headers; and determining that a blockchain maintained by at least one of the two or more full nodes is valid in response to verifying the at least one block header of the samplings of block headers, wherein the samplings of block headers are random samplings of block headers, and wherein the method further comprises: prior to comparing, querying the two or more full nodes for random samplings of block headers from the two or more full nodes; and receiving the random samplings of block headers from the two or more full nodes; and wherein the method further comprises: generating a random sampling of a number of block headers, 
wherein random sampling further comprises: 

selecting a predetermined number of block headers from the blockchain; 



partitioning the blockchain in half; 


selecting the predetermined number of block headers from a remaining half of the blockchain; 


and repeating partitioning the blockchain in half and selecting the predetermined number of block headers until a number of selected block headers is equal to the predetermined number multiplied by a logarithm of a total length of the blockchain.





Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 14, 19, 21, 23-24, 28, 30 and 32, , is/are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (CN No. 109242500 (Retrieved from IDS), hereinafter referred to as “Jing”)  in further view of Grendon et al. (U.S Pub. No. 20190188704, hereinafter referred to as “Grendon”)

	In regards to Claim 14, Jing teaches a method comprising:
 receiving, by a full node, a query from a client device including a …….. one or more block headers from a blockchain, wherein the full node maintains a copy of the blockchain; (Page 1 Par. 6 “a method for verifying the validity of a blockchain transaction, including: determining N designated blocks including a designated transaction from a first node in a blockchain network; for each designated block, Obtain the block header information and transaction list of the specified block,”; a lightweight node requests and receives blocks from a first node to verify the validity of a blockchain transaction and therefore requests (obtain the block header) the block including the block header and a specific transaction), (Page 3 Par. 6 “without downloading and storing the full amount of block information, it can help lightweight nodes in the blockchain network to judge the validity of transactions, save system resources, and improve execution efficiency.”; client device (lightweight node)), (Page 5 Par. 6 “The first node is a full node in the blockchain network”; full node)), (Page 5 Par. 8 “a second node is randomly selected from the blockchain network or designated by the user for query, and the query condition is the block id contained in the header of the block X obtained in step S110. Then obtain the corresponding block header Z that is queried”; receiving (obtaining) a query))
generating, by the full node, a sampling of block headers comprising the one or more block headers; and (Page 1 Par. 6 and Page 2 Par. 5; the lightweight node obtains N designated blocks from the first node, i.e. the the first node generates the set of N blocks including their block header information) (Examiner Notes: The specification does not define the limitation “sampling” Therefore it will be broadly and reasonably interpreted that sampling of block headers is referring to a single block header or all block headers of blockchain)
transmitting, by the full node, the sampling of block headers to the client device, (Page 1 Par. 6 and Page 2 Par. 5; the lightweight node obtains N designated blocks from the first node, i.e. the the first node transfers the N designated blocks including their block header information to the lightweight node)
wherein the client device compares the sampling of block headers to corresponding block headers from one or more other full nodes, (Page 2 Par. 1-2 and Page 9 Par. 2-3; the lightweight node compares the block headers of the blocks obtained from the first node with respective block headers obtained from a second node))
based on the comparison, verifies at least one block header of the sampling of block headers, and (Page 2 Par. 1-3 “to the verification results on each designated block, determine whether the designated transaction is valid [..] verifying whether the last block identifier of the designated block is in the prestored block header chain structure, the method further includes: separately from the first node in the block chain network And a second node to obtain the block header information of the designated block; compare the block header information [..] the designated block is valid, verify whether the previous block identifier of the designated block is in the pre-stored area”; after comparison, the block identifier in the block header is verified.)
determines that the blockchain maintained by at least the full node is valid in response to verifying the at least one block header of the samplings of block headers. (Page 2 Par. 2-4 ; (the lightweight node determines whether the specific transaction is valid based the previous comparison of block headers,)
	However Jing does not explicitly teach request for
	Wherein Grendon teaches request for (Par.  (0054) “the node 114 may receive the request, which may include a timestamp where the recipient broker system 108 is requesting any blocks added after that timestamp (e.g., as indicated in the respective block's block header)”; receiving a request including one or more block header ( time stamp with respective block’s block header)), (Par. (0050) “the querying module 216 of the processing server 102 may execute a query on the account database 206 to identify an account profile 208 stored therein that includes an account identifier included in the transaction request.”; request for correlating to query))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Grendon within the teachings of Jing to include a request corresponding to a query of one or more block headers because of the analogous concept of blockchain technologies. Grendon includes a process in which ha verification request is associated with a querying module used for the sampling of block headers. This proves vital in the verification of blocks and transaction in the blockchain and accurately identifying valid users in the network from forged or impersonating entities to establish high credibility and trust. By using a request and querying based system users in the blockchain network can validate proof of work and create a method of detection based on the contents of each of the sampling block headers to maintain integrity of the system as a whole and promote free flowing exchanges of data uninterrupted. 

In regards to Claim 19, the combination of Jing and Grendon teach the method of claim 14, Jing further teaches the method of claim 14, wherein the client device comprises a light client, and wherein the client device is a smart phone. (Page 5 Par. 13 “lightweight nodes in the blockchain network, such as mobile phones and mobile clients. Currently, the validity of the transaction cannot be verified without downloading the complete block information.”; light clients (lightweight nodes) device is a smart phone (mobile device [..] downloading))

In regards to Claim 21, the combination of Jing and Grendon teach the method of claim 14, Jing further teaches the method of claim 14, wherein the blockchain is a full blockchain. ( (Page 5 Par. 6-8  “The first node is a full node in the blockchain network. [..] the second node is a full node in the blockchain network.”; blockchain is a full blockchain (first and second full nodes in the blockchain)),
In regards to Claim 23, the combination of Jing and Grendon teach the method of claim 14, Jing further teaches the method of claim 14, wherein the full node is a computer. (Page 5 Par. 6-8  “The first node is a full node in the blockchain network. [..] the second node is a full node in the blockchain network.”; full node (first and second full nodes in the blockchain)), (Page 10 Par. 7 “The logic and/or steps represented in the flowchart or described in other ways herein, for example, can be considered as a sequenced list of executable instructions for implementing logic functions, and can be embodied in any computer-readable medium, For use by instruction execution systems, devices, or equipment (such as computer-based systems, systems”; is a computer (executed on and for use by computer based systems))

Regarding Claim 24, claim 24 is an independent full node claim that recites similar limitations to the method of independent claim 14 and the teachings of Jing and Grendon address all the limitations discussed in claim 14 and are thereby rejected under the same grounds. 

Regarding Claims 28, 30 and 32, claims 28, 30 and 32 are dependent claims that recite similar limitations to dependent claims 19, 21 and 23 and the teachings of Jing and Grendon address all the limitations discussed in claims 19, 21 and 23 and are thereby rejected under the same grounds. 



Claims 16, 20, 26 and 29 , is/are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (CN No. 109242500 (Retrieved from IDS), hereinafter referred to as “Jing”)  in and Grendon et al. (U.S Pub. No. 20190188704, hereinafter referred to as “Grendon”) further view of Bohli et al. (U.S Pub. No. 20180336552, hereinafter referred to as “Bohli”)

In regards to Claim 16, the combination of Jing and Grendon do not explicitly teach the method of claim 14, wherein the samplings of block headers are random samplings of block headers and wherein the client device generates a random sampling of a number of block headers.
Wherein Bohli teaches the method of claim 14, wherein the samplings of block headers are random samplings of block headers and wherein the client device generates a random sampling of a number of block headers. (Par. (0056) “to generate a block, miners must find a block header that represents the solution of a PoW, i.e., when hashed, the result fulfills a certain criterion; for instance, it must be below a given target value (informally H(blockheader)≤target.) If such a block header is found, miners then include it (as well as the additional fields) in a new block thus allowing any entity to verify the PoW.”; to generate a random sampling of a number of block headers ( generated block corresponding to block header that represents PoW), (Par. (0089) “The sampling algorithm Sample.sub.HPoW takes as input π.sub.puz which are the non-flexible parts of the coinbase and combines these with the remaining public, fixed block header values to formulate a puzzle puz.”; sampling (sampling algorithm) corresponding to PoW with block header), (Par. (0104) “a random selection of blocks of the blockchain such that the response can only be computed if these blocks are presented. For coupling both concepts, a PoW and a PoK, one can proceed as follows: [0105] (1) A worker has to solve a PoW puzzle puz. The solution found by the worker by is denoted by sol. [0106] (2) Compute from sol a PoK-challenge over BC, e.g., by means of a pseudorandom function.”; random sampling of block headers (random selection of blocks))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bohli within the teachings of Jing and Grendon to include a random sampling of block headers because of the analogous concept of blockchain technologies. Bohli includes a process in which a generation of random sampling of block headers are performed by the3 client device. This creates unpredictability and presents difficulties to possible malware or harmful attacks because of the random selection or sampling of the block headers. This adds parity to the blockchain network by creating a diverse method to enhance the verification of each block by the random sampling of the block headers. This creates high assurance and credibility to other nodes in the system that susceptibility and compromise will be mitigated due to the complex nature of the random samplings. 

In regards to Claim 16, the combination of Jing and Grendon do not explicitly teach the method of claim 14, wherein the at least one block header comprises a previous hash, a Merkle root, a timestamp, a nonce, and a difficulty value.
Wherein Bohli teaches The method of claim 14, wherein the at least one block header comprises a previous hash, a Merkle root, a timestamp, a nonce, and a difficulty value. (Figure 3 labels “nonce, currenttimestamp, merkle root, hash of previous block), (Par. (0057) “An example of a Bitcoin block header is depicted in FIG. 3”; block header)), (Par. (0056) “a block header that represents the solution of a PoW, i.e., when hashed, the result fulfills a certain criterion; for instance, it must be below a given target value (informally H(blockheader)≤target.) If such a block header is found, miners then include it (as well as the additional fields) in a new block thus allowing any entity to verify the PoW. Upon successfully generating a block, a miner is granted a monetary reward (i.e., in the form of a coinbase transaction)”; difficult value (target value)), (Par. (0061) “targets between 1 and the currency's difficulty (also referred to herein as pool difficulty level). Subsequently, a share is assigned to those workers that provide a block header that scores a difficulty level between the pools difficulty level and the currency's difficulty level.”; target correlating to difficulty))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bohli within the teachings of Jing and Grendon for the reasons discussed in dependent claim 16 stated above.


Regarding Claims 26 and 29, claims 26 and 29 are dependent claims that recite similar limitations to dependent claims 16 and 20 and the teachings of Jing, Grendon and Bohli address all the limitations discussed in claims 16 and 20 and are thereby rejected under the same grounds. 
Claims 22 and 31, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (CN No. 109242500 (Retrieved from IDS), hereinafter referred to as “Jing”)  in and Grendon et al. (U.S Pub. No. 20190188704, hereinafter referred to as “Grendon”) further view of Pratt et al. (U.S Pub. No. 20190384932, hereinafter referred to as “Pratt”)

In regards to Claim 16, the combination of Jing and Grendon do not explicitly teach the method of claim 14, wherein the request further includes a round number corresponding to a number of times that the client device has requested block headers.
Wherein Pratt teaches the method of claim 14, wherein the request further includes a round number corresponding to a number of times that the client device has requested block headers. (Par. (0029) “the pooling system 106 by accumulation of query and frequency 122 and the activity measurement across users 124 to determine suspicious activity by a nefarious requester and/or the trustworthiness of the user. For example, the accumulation of query and frequency 122 may indicate the number of queries from a particular requester for a particular user.”; the request includes a round number corresponding to a number of times (query and frequency label 122 corresponding to a number of queries from the requestor)), (Par. (0028) “the pooling system 106 may perform accumulation of query and frequency 122 of requests for certain information for a user, activity measurement across a group of users 124, [..] The check of points 126 may be provided by the user 102 via the user interface 112 and may indicate the number of times the user 102 authorizes the transaction information to be accessed by the requester 116a.”; number of times that the client has requested block headers (number of times the user authorizes transaction information corresponding to the requestor))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bohli within the teachings of Jing and Grendon to include a request that includes a round number of the number of times the client has request the block headers because of the analogous concept of proof of work based blockchain networks. Pratt includes a process in which the request has an indication of round number of time the requested block headers are conducted by the client device. This allows other nodes in the blockchain network to be able to identify how many times access was requested and to be able to quantify the valid and authenticated nodes attempt to request the block headers from possible illegitimate entities attempting to modify the block headers. This creates an indication with each request and establishes a trustworthy system for all active nodes conducting transactions and using the blockchain network.


Regarding Claim 31, claim 31 is a dependent claim that recite similar limitations to dependent claim 22 and the teachings of Jing, Grendon and Pratt address all the limitations discussed in claim 22 and are thereby rejected under the same grounds. 




Claim 33, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (CN No. 109242500 (Retrieved from IDS), hereinafter referred to as “Jing”)  in and Grendon et al. (U.S Pub. No. 20190188704, hereinafter referred to as “Grendon”) further view of Furukawa et al. (U.S Pub. No. 20190384932, hereinafter referred to as “Furukawa”)

In regards to Claim 33, the combination of Jing and Grendon do not explicitly teach the full node of claim 24, wherein the method further comprises: receiving a query as to a current height of the blockchain.
Wherein Furukawa teaches the full node of claim 24, wherein the method further comprises: receiving a query as to a current height of the blockchain. (Par. (0103) “he reference information obtaining part 124 requests transmission of reference information [..] It is to be noted that information (an identifier) to identify block height and reference information is included in the request for reference information transmitted to the information providing apparatus 200A by the reference information obtaining part 124.”; receiving a query (obtaining request) as to a current height of the blockchain ( block height included in the request)), (Par. (0081-0082) “to determine what height block to specify as reference information among block height 1 to the current block height. [..] referenced by obtaining the remainder with the current block height of 500 for the least significant 16 digits of the hexadecimal number: ‘3e893e4ded4e638d’, and adding 1, is “294”.”; current height of the blockchain (current block height))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Furukawa within the teachings of Jing and Grendon to include receiving a query corresponding to the current height of the blockchain because of the analogous concept of hash based verification of the blockchain network. Furukawa includes a process of a request or query associated with the current height of the blockchain. This is important because it further specifies and adds an additional criteria to the verification process by comparing not only the hash or transactions of each block but by a numerical block height. This further enhances the secure protection of each node in the blockchain and provides an indication to users about the valid blocks from tampered or modified ones based on the current height values.


Allowable Subject Matter

Claims 15,17-18, 25 and 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following statement of reasons for the indication of allowable subject matter: Dependent claims 15 and 17 and their respective dependent claims, are allowable over the prior art of record including Jing and Grendon and the remaining references cited by the Examiner, since the prior art, taken individually or in combination fails to particularly disclose, fairly suggest or render obvious;
wherein the one or more block headers from the blockchain are located on the blockchain near a fork point, wherein the method further comprises: receiving, by the full node, a first middle block query from the client device requesting a block header from a block in the middle of a first partition of the blockchain, wherein the first partition is determined by the client device; transmitting, by the full node, a first middle block header of the first partition of the blockchain, wherein the client device compares the middle block header to a second middle block header received from another full node; receiving, by the full node, a second middle block query from the client device requesting the block header from the block in the middle of a second partition of the blockchain; and transmitting, by the full node, a second middle block header of the first partition of the blockchain, wherein the client device compares the middle block header to a second middle block header received from another full node, wherein the second partition is determined by the client device, wherein, based on one or more middle block queries, the client device determines the fork point. wherein the random sampling includes the client device selecting a predetermined number of block headers from the blockchain, partitioning the blockchain in half, selecting the predetermined number of block headers from a remaining half of the blockchain, and repeating partitioning the blockchain in half and selecting the predetermined number of block headers until a number of selected block headers is equal to the predetermined number multiplied by a logarithm of a total length of the blockchain, as specified in claims 15 and 17.
The following statement of reasons for the indication of allowable subject matter: Dependent claims 25 and 27 and their respective dependent claims, are allowable over the prior art of record including Jing and Grendon and the remaining references cited by the Examiner, since the prior art, taken individually or in combination fails to particularly disclose, fairly suggest or render obvious;
wherein the one or more block headers from the blockchain are located on the blockchain near a fork point, wherein the method further comprises: receiving a first middle block query from the client device requesting a block header from a block in the middle of a first partition of the blockchain, wherein the first partition is determined by the client device; transmitting a first middle block header of the first partition of the blockchain, wherein the client device compares the middle block header to a second middle block header received from another full node; receiving a second middle block query from the client device requesting the block header from the block in the middle of a second partition of the blockchain; and transmitting a second middle block header of the first partition of the blockchain, wherein the client device compares the middle block header to a second middle block header received from another full node, wherein the second partition is determined by the client device, wherein, based on one or more middle block queries, the client device determines the fork point. wherein random sampling includes the client device selecting a predetermined number of block headers from the blockchain, partitioning the blockchain in half, selecting the predetermined number of block headers from a remaining half of the blockchain, and repeating partitioning the blockchain in half and selecting the predetermined number of block headers until a number of selected block headers is equal to the predetermined number multiplied by a logarithm of a total length of the blockchain, as specified in claims 25 and 27.



Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Deshpande; Pralhad (U.S Pub. No. 20190356469) “IDENTIFYING FAULTS IN A BLOCKCHAIN ORDERING SERVICE”. Considered this reference because it addressed a requesting or querying entity based on received data associated with current block heights.

Jayachandran; Praveen (U.S Pub. No. 20200379856) “PEER NODE RECOVERY VIA APPROXIMATE HASH VERIFICATION”. Considered this application because it relates to a hash based proof of work blockchain network by verifying block header information much like the instant application.

Li; Wenting (U.S Pub.  No. 20200076603) “METHOD AND SYSTEM FOR PUBLICLY VERIFIABLE PROOFS OF RETRIEVABILITY IN BLOCKCHAINS”. Considered this application because it addressed the verification using light clients or full nodes based on comparison of block headers and proof of work values.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.A.H./           Examiner, Art Unit 2497                                                                                                                                                                                             /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497